OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed (06 July 2022) in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 June 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was originally filed 24 May 2019. 

Response to Amendment
The Amendment filed 09 June 2022 has been entered. Claims 1 and 4 have been amended; claims 1-4 remain pending and are under consideration/have been examined on the merits.
The amendments to the claims have overcome the objections to claims 1 and 4 previously set forth in the Final Office Action dated 18 April 2022 (hereinafter “Final Office Action”). The aforesaid claim objections have been withdrawn, and the Examiner thanks Applicant for making the suggested amendment(s).
The amendments to the claims have also overcome the rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Mao previously set forth in the Final Office Action. The aforesaid 102(a)(1) rejection has been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f), nor do the claims contain “means for” or other similar generic placeholder language. Rather, the interpretation is set forth in order to impart clarity to the record, and to facilitate compact and expedient prosecution of the instant application.
It is noted that claims 1 and 4 recite “a solvent that dissolves the additive component” (emphasis added). Applicant’s specification [0008, 0037, 0053] distinguishes between the term “dissolves” and the term “disperses” through the use of the phrase “dissolves or disperses” in the aforecited paragraphs. As such, given that the claims only recite “dissolves”, and given that the specification distinguishes between the two, the claimed term “dissolve” is given the plain meaning thereof (see MPEP 2111.01(I)), of which is consistent with the meaning utilized in the specification, i.e., to cause a solid to become a liquid to form a solution (with a solvent). 
This interpretation is made of record specifically because polytetrafluoroethylene (“PTFE”; common trademark Teflon™) is recognized as being highly chemically resistant, including to dissolution (i.e., dissolving) in typical solvents (unless fluorinated and under extreme temperatures and pressures). However, an inventive example [0056, Table 1, Ex. 5] in Applicant’s specification includes PTFE as the additive component, but utilizes γ-butyrolactone as a solvent therefor [0050], of which (absent factually-supported objective evidence to the contrary) would not be capable of dissolving PTFE, but rather, could aid in dispersing it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2012/0270968; “Mao”) (prev. cited).
Regarding claim 1, Mao discloses a coating composition for metal substrates and an anti-corrosion film formed therefrom/thereon [Abstract; 0001, 0002, 0006, 0013, 0022, 0023, 0033, 0039, 0040, 0052, 0058, 0078-0081, 0109, 0112]. Specifically, the coating composition (based on the broad disclose of Mao, as cited above) comprises: 1-35 wt.% of a fluoropolymer; 1- 70 wt.% of an epoxy resin; 5-70 wt.% of a polyamide-imide (hereinafter “PA-I”); optionally 1-40 wt.% of an auxiliary binder such as, inter alia, polyamide; and a solvent in an effective amount to dissolve the aforesaid components (all weight amounts based on weight of solids) [0013, 0113-0118], wherein the solvent is, inter alia, N-methyl-2-pyrrolidone or γ-butyrolactone (may also include water) [0076, 0078], and wherein the fluoropolymer is, inter alia, polyvinyl fluoride or polyvinylidene difluoride [0039, 0040] (see MPEP 2131.02(II); 2144.07; 2143(I)(E)).
The aforesaid amount of PA-I (1-70 wt.% based on solids) overlaps the lower end of the claimed range of 70-90 wt.%, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). The fluoropolymer reads on the claimed fluorine resin additive component; the amount of fluoropolymer (1-35 wt.% based on solids) encompasses the claimed range of 10-30 wt.%, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). It is noted, with respect to the aforesaid overlapping/encompassing ranges of amounts, that Applicant’s specification does not assert or indicate criticality associated with the claimed ranges. 
The fluoropolymer being one of polyvinyl fluoride or polyvinylidene difluoride, in view of the solvent being N-methyl-2-pyrrolidone or γ-butyrolactone (polar aprotic), reads on the solvent being capable of dissolving the additive (and vice versa – the additive capable of being dissolved in the solvent). 
In the alternative to the aforesaid fluoropolymer reading on the claimed additive component, it is noted that the (optional) auxiliary binder component (1-40 wt.%) being a polyamide also reads on the claimed additive component (and claimed range thereof, 10-30 wt.%) in the same manner as set forth above with respect to the fluoropolymer. In other words, encompassed within the broad disclose of Mao is a coating composition of (e.g. for illustrative purposes) 70 wt.% PA-I, 28 wt.% polyamide, 1 wt.% polyvinyl fluoride, and 1 wt.% epoxy resin (based on solids), plus necessary amount of the aforesaid solvent(s). 
The coating composition of Mao, set forth above, reads on all of the limitations of claim 1, including the recitation in the preamble of “for vehicle piping”, given that the recitation constitutes an intended use of the claimed invention (see MPEP 2111.02(II)) which does not impart a structural limitation to the primer composition itself. In other words, it is clear, based on the cited disclosure of Mao, that the coating composition would be capable of performing the intended use, i.e., capable of functioning as a primer composition for vehicle piping, given that it is an anti-corrosion film suitable for use on metal substrates. 
Regarding claims 2 and 3, the coating composition of Mao, set forth above in the rejection of claim 1, reads on the limitations of claims 2 and 3. The coating does not require the presence of a phenolic resin nor a polyester, wherein the respective claimed ranges for the aforesaid components of 0 to 11 wt.% encompass the absence of said components – thus, (in other words) the absence of the phenolic resin and polyester from the coating composition of Mao reads on 0 wt.% phenolic resin (claim 2) and 0 wt.% polyester (claim 3). 
Regarding claim 4, the rejection of claim 1 above reads on all of the limitations of claim 4. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (US 2004/0224856; “Saiki”) (newly cited).
Regarding claim 1, Saiki discloses a coating composition for forming a film on sliding (metal, in particular iron) parts (of a compressor) [Abstract; 0006, 0007, 0027, 0030, 0031]. The coating composition includes a binder resin, solid lubricant, inorganic particles, a (silane) coupling agent, and solvent [0031]. The binder resin is, inter alia, a PA-I in solvent mixture including N-methyl-2-pyrrolidone and xylene [0032, 0044, 0079, Tables 1-4]; and the silane coupling agent is, inter alia, an alkoxysilane including a functional group(s) [0039]. The solid lubricant is PTFE powder, and the inorganic particles may be titanium oxide (or other metal oxides) [0033, 0034, 0042, 0043, 0075-0079]. 
Based on [0036-0038; Tables 1-4], the lubricant ranges as low as 15 wt.%; the inorganic particles range as low as 5 wt.%; and the coupling agent ranges as high as 10 wt.%, and thus, through simple calculation, the amount of binder resin (resin itself, not including solvent – see Tables 1-4 – “as an active ingredient”) ranges as high as 70 wt.% (i.e., 70 wt.% or less) (all weight amounts based on weight of solids). The composition is formed by blending the aforesaid components (stirring) and passing the blended components through a triple roll mill [0079]; and may be further diluted with N-methyl-2-pyrrolidone and/or xylene [0079]. 
The PA-I reads on that which is claimed, and the amount of 70 wt.% overlaps with the upper end of the claimed range (70-90 wt.%), thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). The silane coupling agent reads on the claimed additive component, and the amount of 10 wt.% overlaps the lower end of the claimed range (10-30 wt.%), thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). The solvents identified above read on the claimed solvent that dissolves the additive component (silane coupling agent – noted that Applicant’s specification [0039] indicates that N-methyl-pyrrolidone is suitable as the aforesaid solvent). 
The coating composition of Saiki, as set forth above, reads on all of the limitations of claim 1, including the intended use recited in the preamble of “for vehicle piping” (rationale as explained above in the copending rejection over Mao; see MPEP 2111.02(II)).
Regarding claims 2 and 3, the coating composition of Saiki, set forth above in the rejection of claim 1, reads on the limitations of claims 2 and 3. The coating of Saiki does not require the presence of a phenolic resin (claim 2) nor a polyester (claim 3), wherein the respective absence thereof reads on the respective claimed ranges of 0 to 11 wt.%. In other words, the claims do not require the presence of either a phenolic resin nor a polyester – the absence from the coating of Saiki reads on the respective amounts of 0 wt.%.
Regarding claim 4, the rejection of claim 1 above reads on all of the limitations of claim 4.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sanduja et al. (US 6,281,275; “Sanduja”) (newly cited).
Regarding claim 1, Sanduja discloses a coating composition suitable for providing a high degree of corrosion resistance to substrates coated therewith, including steel, stainless steel, iron, aluminum, Teflon™, plastics, and glass [Abstract; col.1, ln. 1-17, 55-67; col. 2, ln. 50-56; col. 5, ln. 1-10]. The coating composition includes: 25 to 99 parts by weight of PA-I prepolymer (reads on claimed polyamide imide); 1-25 parts by weight of a trifunctional ester, preferably a methacrylate ester; from 0.5 to 15 parts by weight of an organofunctional silane (all weight amounts based on solids weight) adhesion promoter (reads on claimed additive component); and a solvent for the aforesaid components, such as 1-methyl-2-pyrrolidone, dimethyl formamide, dimethyl sulfoxide (DMSO), and dimethyl acetamide (DMAc) (reads on claimed additive) [col. 2, ln. 20-50; col. 3, ln. 28-50; col. 4, ln. 15-20, 47-65; col. 5, ln. 50-60].
Through simple calculation of mass percentages based on the upper and lower end of each of the ranges recited above for the PA-I, the ester, and the organofunctional silane (i.e., the minimum and maximum amounts of the components relative to one another – eight possible combinations), it can be said that the amount of PA-I can range from 38 to 98.5 wt.%; the amount of ester can range from 1 to 49 wt.%; and the amount of organosilane can range from 0.5 to 37 wt.% (see MPEP 2144.05(I)).
Additionally or alternatively, for illustration of the basis of the rejection, Sanduja reasonably encompasses coating compositions, and/or in view of MPEP 2144.05(I) and (II), Sanduja teaches a coating composition, within the bounds of the ranges disclosed and obtained through routine experimentation therein by one of ordinary skill in the art (prior to the effective filing date of the invention) seeking to alter either or both of the degree of adhesion or corrosion resistance exhibited by the coating, including: 99 parts by weight PA-I, 1 part by weight ester, and 15 parts by weight organofunctional silane (i.e., maximum PA-I and organofunctional silane, minimum ester; based on total solids weight), plus necessary amount of solvent. The aforesaid composition, through simple calculation, corresponds to 86.1 wt.% PA-I, 1 wt.% ester, and 13 wt.% organosilane (adhesion promoter, i.e., coupling agent) based on total solids weight, the amount of PA-I and organosilane, respectively, being within the claimed ranges of 70-90 wt.% PA-I and 10-30 wt.% silane coupling agent additive component, thereby rendering said ranges prima facie obvious (see MPEP 2144.05(I)). 
The coating composition(s) of Sanduja, set forth above, reads on all of the limitations of the primer composition of claim 1, including the intended use recited in the preamble of “for vehicle piping” (see MPEP 2111.02(II)), given that the coating composition of Sanduja is explicitly disclosed as capable of adhering to metals (and other substrates) and imparting corrosion resistance thereto. That is, the coating composition of Sanduja would be capable of performing the intended use. 
Regarding claim 2, the coating composition of Sanduja, set forth above in the rejection of claim 1, does not require a phenolic resin. Thus, the absence thereof from said coating composition reads on the range of 0 to 11 wt.% as claimed (i.e., the claimed range encompasses the absence of a phenolic resin). 
Regarding claim 3, the rejection of claim 1 above reads on the limitations of claim 3, wherein (A) the absence of a polyester (specifically) in the coating composition reads on the claimed range, or wherein (B), in the alternative to (A), the ester monomer component incorporated into the coating composition reads on the claimed polyester, and thus the range of either (i) 1 to 49 wt.%, or (ii) the amount of 1 wt.% in accordance with the example set forth therein based on routine experimentation, renders prima facie obvious the claimed range of 0 to 10 wt.% (see MPEP 2144.05(I) and (II)). 
Regarding claim 4, the rejection of claim 1 above reads on all of the limitations of claim 4.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2017/0226365; “Kobayashi”) (newly cited).
Regarding claim 1, Kobayashi discloses a coating composition capable of forming a film that adheres excellently to metals and provides one or more properties of, inter alia, non-tackiness, antifouling, chemical resistance, and water repellency, recognized as suitable for use in forming a film (including undercoats) for automobile, building, battery, and medical applications [Abstract; 0002, 0003, 0016, 0030, 0033, 0041, 0042 0066]. 
The coating composition requires the following components on a mass (parts) basis, the total, inclusive of a solvent, being 100 parts: (i) a hydrophilic polymer (such as chitosan derivative, cellulose derivative, starch derivative, unmodified/modified polyvinyl alcohol (PVOH)), 0.1-40 parts; (ii) polyvinylidene difluoride (PVDF), 0.02-40 parts; and (iii) a polar solvent (such as N,N-dimethylformamide, N-methyl-2-pyrrolidone (NMP), N-ethyl-2-pyrrolidone), remainder amount based on said total of 100 parts [0018, 0019, 0045, 0047, 0048, 0056, 0058, 0065, 0067-0071, 0086-0088]. The coating may also contain (iv) an additional resin component that is, inter alia, a PA-I [0091, 0092] (see MPEP 2131.02(II); 2144.07), in an amount of (preferably) 1-40 parts based on the aforesaid total of 100 parts inclusive of the solvent.
In particular, when the coating composition is for antifouling or water-repellency purposes on the surface of metals [0090], the hydrophilic polymer is from 0.1-15 parts, and the PVDF is from 0.1-20 parts. 
In view of the foregoing, the coating includes 0.1-15 parts hydrophilic polymer; 0.1-20 parts PVDF; and 1-40 parts PA-I; with solvent defining the remainder based on 100 parts total, i.e., 25-98.8 parts solvent. Thus, Kobayashi reasonably discloses coating compositions which are encompassed within the aforesaid ranges, including (in order to illustrate the basis of the rejection) a composition such as 8 parts PVDF; 5 parts hydrophilic polymer; 40 parts PA-I; and 47 parts solvent (e.g., NMP) (see MPEP 2144.05(I)). Based on the mass of the components not including solvent, the amount of PVDF is approximately 15 wt.%, and the amount of PA-I is approximately 75 wt.%. As such, it can be said that the aforesaid ranges overlap and/or encompass and thereby render prima facie obvious the claimed ranges of 70-90 wt.% PA-I and 10-30 wt.% additive component, respectively, based on total mass of components not including solvent (see MPEP 2144.05(I)).
Additionally or alternatively, given that Kobayashi explicitly attributes particularly properties exhibited by the coating (film) to each of the aforesaid components (i, ii, iv) of the coating composition [0087-0093], it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have increased or decreased any/all of the mass amounts of the aforesaid components within their disclosed ranges, in order to achieve particular properties from the coating (individually associated with the mass amounts of respective components i, ii, and/or iv) based on a predetermined end-use application (e.g., wear resistance and/or durability when being applied to metal parts involved in sliding contact [0092, 0093, 0113]), as the courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05(II)). Further, “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, it not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (see MPEP 2144.05(II)). 
As such, the coating composition of Kobayashi, set forth above, reads on all of the limitations of claim 1, including the intended use recited in the preamble of “for vehicle piping” (see MPEP 2111.02(II)).
Regarding claims 2 and 3, the coating composition of Kobayashi, as set forth above in claim 1, does not require the presence of phenolic resins nor polyesters. As such, the absence thereof from the coating composition reads on the limitations of claims 2 and 3, respectively, as discussed above in the copending rejections under 35 U.S.C. 103. Claims 2 and 3 do not require a phenolic resin nor polyester.
Regarding claim 4, the rejection of claim 1 above reads on all of the limitations of claim 4. 


Response to Arguments
Applicant’s arguments, see Remarks filed 09 June 2022, pp. 4 and 5, with respect to the rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Mao, previously set forth in the Final Office Action, have been fully considered and are found persuasive. The Examiner agrees that the previously cited portions/examples of Mao, relied upon in the grounds of rejection, did not include 70-90 wt.% of PA-I (based on solids content, i.e., excluding the solvent). Thus, the 102(a)(1) rejection has been withdrawn.
However, it is noted that Mao is relied upon herein under 35 U.S.C. 103, wherein new grounds of rejection have been set forth, said new grounds based upon newly cited portion(s) of Mao, specifically, a coating composition recited in the broad disclosure which may include up to 70 wt.% PA-I, of which overlaps with, and therefore renders prima facie obvious, the claimed range of 70-90 wt.%, further given that Applicant’s specification does not indicate nor assert any type of criticality nor unexpected result associated with the claimed range (see MPEP 2144.05(I)).

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record in order to facilitate compact and expedient prosecution of the instant application.
US 4,525,507 to Chaker et al. – [cols. 2-6; col. 10, ln. 43-57]
US 4,238,528 to Angelo et al. – [col. 6, ln. 27-60]
US 2017/0152400 to Gantillon et al. [Abstract; 0001, 0022, 0024-0026, 0031, 0034, 0039-0041, 0043, 0045, 0047, 0049, 0050]
US 5,486,299 to Fuwa et al. – [Abstract; col. 3, ln. 3-11, 15-26; Tables I and II]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782